Court of Appeals
of the State of Georgia

                                                      November 21, 2016
                                            ATLANTA,____________________

The Court of Appeals hereby passes the following order:

A17D0139. YVONNE MURPHY-HICKMAN v. SHARON L. BRYANT et al.

         After the trial court dismissed this civil action in January 2016, plaintiff Yvonne
Murphy-Hickman attempted to electronically file a notice of appeal, but encountered technical
difficulties. Consequently, in March 2016, Murphy-Hickman petitioned the trial court to file
her notice of appeal nunc pro tunc to January 27, 2016. The trial court construed Murphy-
Hickman’s request as seeking an out-of-time appeal, which it denied in an order entered on
June 10, 2016.
         On September 6, 2016, Murphy-Hickman petitioned the Supreme Court of Georgia for
relief from the trial court’s June 10 order. The Supreme Court construed Murphy-Hickman’s
petition as an application for discretionary appeal, which it then transferred to this Court. We
lack jurisdiction for two reasons.
         First, out-of-time appeals are not available in civil cases. See Woodall v. Woodall, 248
Ga. 172 (281 SE2d 619) (1981); Register v. Elliott, 285 Ga. App. 741, 744 (647 SE2d 406)
(2007). Accordingly, the trial court’s order denying Murphy-Hickman’s request for an
out-of-time appeal is not subject to appellate review.
         Second, even if Murphy-Hickman had a right to appellate review here, her application
is untimely. An application for discretionary review must be filed within 30 days of entry of
the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-
35 are jurisdictional, and this Court cannot accept an application for appeal not made in
compliance therewith. Boyle v. State, 190 Ga. App. 734 (380 SE2d 57) (1989). Murphy-
Hickman’s application was untimely filed 88 days after entry of the order she seeks to appeal.
Accordingly, this application is hereby DISMISSED for lack of jurisdiction.

                                            Court of Appeals of the State of Georgia
                                                                             11/21/2016
                                                     Clerk’s Office, Atlanta,____________________
                                                     I certify that the above is a true extract from
                                            the minutes of the Court of Appeals of Georgia.
                                                    Witness my signature and the seal of said court
                                            hereto affixed the day and year last above written.

                                                                                                  , Clerk.